Per Curiam.
Defendants contend that a compulsory reference cannot be ordered until their alleged plea in bar has been determined. If it be conceded that the statute relating to the ripening of title by seven years adverse possession under color of title may be invoked as a plea in bar, there is still a complicated question of boundary within the meaning of the statute, C. S., 573 (3), presented on the pleadings in this case. The plea presents it.
The defendants rely upon Duckworth v. Duckworth, 144 N. C., 620, 57 S. E., 396. The decision there is clearly distinguishable by reason of different factual situation. Here, in any event, there is a complicated boundary dispute.
The judgment below is
Affirmed.